DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 has been considered by the examiner.
Status of the Claims
	Claims 1-13, 19, and 20 previously were withdrawn.  Claims 14-18 and 21-23 are pending and under current examination.
Withdrawn Rejections
The rejection of claims 14-18 under 35 U.S.C. 103 as being unpatentable over Oddos et al. (hereafter, “Oddos”; WO 2010/072787A2) in view of Nishio (US 2006/0039885) is withdrawn in view of Applicant’s amendments to the claims.

Response to Arguments
	Applicant’s arguments filed 7/27/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  
Regarding the previously issued rejection of claims 14-18 under 35 U.S.C. 103 as being unpatentable over Oddos in view of Nishio, Applicant’s arguments are addressed below.  Applicant’s summaries of MPEP guidance and the cited references are noted.  
	Applicant argues that Oddos does not teach a hydrocarbon oil having a content of carbon of biological origin greater than or equal to 90%.  In reply, Oddos’ oil is 100% isohexane and therefore 100% hydrocarbon oil.  As to the source claimed to be one of biological origin, Oddos’ carbon atoms would have had the same structure and therefore been the same or substantially the same as those claimed, however a secondary reference addressing this limitation by providing rationale for choosing a hydrocarbon of biological origin is provided below.  Additionally, the new limitation and new claims pertaining to biodegradability are addressed below in the new grounds of rejection necessitated by amendment.
	Applicant argues that Oddos does not teach a hydrocarbon oil in an amount of at least 50% by weight.   It is noted that 	Oddos teaches a ratio of polar to non-polar emollient to be from about 95:5 to about 40:60 but that this ratio is adjustable (see paragraph bridging pages 2 and 3; see also paragraph bridging pages 9 and 10).  Isohexadecane, mineral oil, and liquid paraffine, and the like, constitute nonpolar emollients.  Oddos teaches that the emollients constitute from about 0.1 to about  50% by weight of the composition (see page 10, lines 13-15), which is teaching of a range overlapping with the instantly claimed range (see also Oddos claim 10).  Oddos as a whole is understood to teach an upper limit of “about 50%” of the emollients, the ratio of which within a total composition may be adjusted to control the retinoid release properties as Oddos further teaches.  Applicant’s argument specifically on page 9 of 14 of Remarks does not appear to take into account the “about” term taught by the prior art as addressed in the rejection of record.
	In reply, it is the examiner’s position that Oddos reasonably teaches that each emollient (nonpolar and polar) may be limited to an upper limit of about 50%, when this teaching is taken in combination with Oddos’ other teaching as to a ratio of polar and nonpolar emollients being desirably used to adjust the properties of the final product.  However, assuming arguendo that Oddos’ teaching is to be read as limiting a total amount of emollient to an upper limit amount of “about 50%”, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Even considering Oddos’ teaching of “about 50%” as an upper limit of the total emollient in a formulation, Oddos still provides motivation for increasing and/or decreasing the relative and/or total amounts of both polar and nonpolar emollients in order to increase or decrease the release rate of the active agent.  Accordingly, even adjusting the emollient amount within Oddos’ parameters of “about” a certain concentration allows for the reasonable expectation of success with regard to the polar emollient and nonpolar emollient retaining its known functions as emollients and as influences upon the active agent release properties.  
	Further still, Nishio teaches the oil equivalent component may be present in an amount preferably from 30 to 80% (See [0029]) thereby providing rationale for increasing the amount relative to Oddos considered alone.  Similarly, Gonzales allows for an increased percentage of oil phase in an emulsion (see Gonzales claims 1-6 for instance) thereby providing rationale for increasing the oil amount relative to Oddos.
	Applicant argues that the combination of isothiazolinone or quaternary amine with the hydrocarbon oil as claimed produces evidence of unexpected “technical effects” (see page 10 of 14 of Remarks) pointing to Tables 2 and 3 in support of this position.  In reply, this argument has been considered but is not persuasive since the claimed effects do not appear to be of practical and statistical significance when compared with the nearest art.  It is noted that the comparative effects appear compared with olive oil, a vegetable oil, rather than an improved or purified oil as specified in the cited art to be desirably useful in topical formulations.  
Applicant argues that Nishio teaches an antimicrobial agent which generates apoptosis (undesirably) when included in a formulation but does not teach the benefits of hydrocarbon with benzalkonium chloride in particular.  Applicant further argues that the combination of references do not teach the apoptotic effect of the claimed composition nor do the cited reference teach that a hydrocarbon oil reduces the production of reactive oxygen species of a compound of the isothiazolinone type.  In reply, Applicant’s argument has been fully considered but is not persuasive since the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Specifically, in the instant case and upon review of the cited references, it is maintained that it would have been prima facie obvious to include a benzalkonium chloride quaternary ammonium type compound as taught by Nishio in an amount taught by Nishio or Oddos in the formulations of Oddos in place of Oddos’ generic antimicrobial component, with a reasonable expectation of success.  One would have been motivated to do so since Nishio specifies benefits of such an antimicrobial agent for its function in skin protecting compositions which may further comprise hydrocarbon oils and/or isoparaffin liquid components as taught by Nishio (see Nishio [0031]).
Applicant argues that the secondary reference, Nishio, fails to teach a composition comprising both an isoparaffin oil and the benzalkonium chloride as well as the effects of such a combination.  Applicant further asserts that Nishio does not teach the hydrocarbon oil amount claimed (see page 6 of 8 of Remarks).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Oddos is relied upon for teaching hydrocarbon oil, and Nishio is relied on for teaching benzalkonium chloride in addition to similar hydrocarbon components in topical skin benefitting compositions.


New Grounds of Rejection Necessitated by Amendments of 7/27/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oddos et al. (hereafter, “Oddos”; WO 2010/072787A2, previously cited) in view of Germanaud (WO2016/185046, newly cited) and Nishio (US 2006/0039885, previously cited).  All references provided in the IDS dated 9/19/19.
The instant claims are drawn to a composition comprising a hydrocarbon oil and at least one compound of the quaternary ammonium type or of the isothiazolinone type as further specified in the claims.  
Oddos teaches isohexadecane in an anti-ageing composition (see claims 1-3, 14, and 16 as well as pages 18, lines 7-14).  Oddos’ oil is 100% isohexane and therefore 100% hydrocarbon oil comprising a weight of isoparaffins within the instantly recited rangeIsohexadecane is a noncyclic paraffin and at 100% is considered not to contain additional compounds and is taught to be included in an amount within the instantly claimed range (see Table 4) in o/w emulsion formulations (see page 2, lines 21-22) and moreover is considered to comprise 16 carbon atoms (limitation of claim 15).  Oddos is generally directed to compositions for topical treatment of skin conditions (see abstract, in particular) for cosmetic benefit.
Oddos’ hydrocarbon oil is not necessarily known to have the biodegradability characteristic at 28 days of at least 60% according to OECD 306 method as newly claimed.
Germanaud cures this deficiency.  Germanaud teaches a process for the production of biodegradable hydrocarbon fluids including fluids comprising more than 95% isoparaffins of specified purity and functional characteristics including the specified biodegradability characteristic as measured according to the OECD 306 standard (see abstract, in particular).  See also Germanaud as applicable to claim 15.  Furthermore, Germanaud teaches the desirability of biological origin of said hydrocarbon component including biological starting materials which are considered to be completely “of biological origin” as described.
Both Oddos and Germanaud are directed to isoparaffin oil products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Germanaud’s purified isoparaffin hydrocarbon oil having Germaud’s biodegradability parameter OR to use Germanaud’s methodology for measuring biodegradability of a hydrocarbon oil with regard to Oddos’ hydrocarbon oil component, with a reasonable expectation of success.  One would have been motivated to do so to ensure good biodegradability characteristics in the hydrocarbon oil component and therefore to Oddos’ product as a whole based on Germanaud’s teaching as to the state of the art with regard to biodegradability characteristics and/or stability characteristics of hydrocarbon fluids and/or isoparaffins.  Germanaud further teaches that the biodegradability of improved fluids is measured according to OECD Method 306 (see last paragraph on page 12 and page 13).
Oddos does not teach the additional quaternary ammonium or isothiazolinone type compound, however it is noted that Oddos does allow for antimicrobial agents to be included (see Oddos claim 13).  
	Nishio cures this deficiency.  Nishio teaches liquid skin protective compositions for topical application (see abstract, in particular).  The formulations comprise at least one oil which may be selected from those including liquid paraffins (see [0024]).  Nishio teaches the oil equivalent component may be present in an amount preferably from 30 to 80% (See [0029]).  Further, the formulations comprise antimicrobial agents including those selected from a group including benzalkonium chloride (see [0039]) in an amount more preferably from 0.001 to 0.05 wt% (see [0039]), a range overlapping with the instantly claimed range of 0.1 ppm to 40% by weight as in instant claim 18 (limitation of claims 16-18).
Both Oddos and Nishio are directed to topical formulations for providing skin benefits.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was claimed to include a benzalkonium chloride quaternary ammonium type compound as specified by Nishio in an amount taught by Nishio or Oddos, in the formulations of Oddos in place of Oddos’ generic antimicrobial component, with a reasonable expectation of success.  One would have been motivated to do so since Nishio specifies benefits of such an antimicrobial agent for its function in skin protecting compositions which further may comprise hydrocarbon oils and/or isoparaffin liquid components as taught by Nishio (see Nishio [0031] for instance).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oddos et al. (hereafter, “Oddos”; WO 2010/072787A2, previously cited) in view of Germanaud (WO2016/185046, newly cited) and Gonzales (US2013/003996A1, newly cited).
The instant claims are drawn to a composition comprising a hydrocarbon oil and at least one compound of the quaternary ammonium type or of the isothiazolinone type as further specified in the claims.  
Oddos teaches isohexadecane in an anti-ageing composition (see claims 1-3, 14, and 16 as well as pages 18, lines 7-14).  Oddos’ oil is 100% isohexane and therefore 100% hydrocarbon oil comprising a weight of isoparaffins within the instantly recited range.  Isohexadecane is a noncyclic paraffin and at 100% is considered not to contain additional compounds and is taught to be included in an amount within the instantly claimed range (see Table 4) in o/w emulsion formulations (see page 2, lines 21-22) and moreover is considered to comprise 16 carbon atoms (limitation of claim 22).  Oddos is generally directed to compositions for topical treatment of skin conditions (see abstract, in particular) for cosmetic benefit.
Oddos’ hydrocarbon oil is not necessarily known to have the biodegradability characteristic at 28 days of at least 60% according to OECD 306 method as newly claimed.
Germanaud cures this deficiency.  Germanaud teaches a process for the production of biodegradable hydrocarbon fluids including fluids comprising more than 95% isoparaffins of specified purity and functional characteristics including the specified biodegradability characteristic as measured according to the OECD 306 standard (see abstract, in particular).  See also Germanaud as applicable to claim 22.  Furthermore, Germanaud teaches the desirability of biological origin of said hydrocarbon component including biological starting materials which are considered to be completely “of biological origin” as described.
Both Oddos and Germanaud are directed to isoparaffin oil products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Germanaud’s purified isoparaffin hydrocarbon oil having Germaud’s biodegradability parameter OR to use Germanaud’s methodology for measuring biodegradability of a hydrocarbon oil with regard to Oddos’ hydrocarbon oil component, with a reasonable expectation of success.  One would have been motivated to do so to ensure good biodegradability characteristics in the hydrocarbon oil component and therefore to Oddos’ product as a whole based on Germanaud’s teaching as to the state of the art with regard to biodegradability characteristiss and/or stability characteristics of hydrocarbon fluids and/or isoparaffins.  Germanaud further teaches that the biodegradability of improved fluids is measured according to OECD Method 306 (see last paragraph on page 12 and page 13).
Oddos does not teach the additional at least one compound of the isothiazolinone type.  Gonzales cures this deficiency.  Gonzales teaches topically applicable personal care compositions in a dermatologically acceptable carrier wherein the compositions may comprise an active agent selected from those including anti-wrinkle actives and retinoids, and similar (see [0009]).  Paraffinic hydrocarbons are named among the oil components which may be included (i.e., as a carrier)(see Gonzales claims 6 and 7 in particular).  Gonzales names methylchloroisothiazolinone among preservative functional agents which may be included for instance in an amount of 0.1% by weight of the total formulation (see [0261]-[0262]), and Gonzales further demonstrates in an efficacy test examples which specifically include the thiazolinone component (see [0292] for instance)(limitations of claims 21 and 23).
Both Oddos and Gonzales are directed to hydrocarbon or paraffin-containing topical formulations for cosmetic benefit wherein preservatives may be included as functional ingredients (see Oddos page 14, line 26).    It would have been prima facie obvious to one of ordinary skill in the art to utilize methylchloroisothiazolinone or a thiazolinone component of Gonzales in place of Oddos’ generally mentioned preservative, with a reasonable expectation of success.  One would have been motivated to do so to provide preservative efficacy as exemplified and disclosed with specificity in Gonzales and in the absence of Oddos’ specification as to how to include the generally taught preservative.  One reasonably would have expected success in doing so on account of reduced undesired microbial efficacy such as in a lotion or emulsion product based on Gonzales’ teaching of this component as a known preservative in the art as well as Gonzales’ demonstration of its usefulness in examples.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10588834 (see Patent Application No. 15/759,655) in view of Nishio (US 2006/0039885).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a hydrocarbon oil in an amount and having the structural, functional,and/or origin as recited in the instant claims.  Please see also the definitions in the specification as filed for the issued claims such as at pages 6, 11, and 12 regarding the biomaterial source of the hydrocarbon oil as well as its purity and/or characteristics or isoparaffin content.
The difference is that the instant claims further include a quaternary ammonium type or isothiazolinone type compound in the composition.  Nishio cures this deficiency.  Nishio teaches liquid skin protective compositions for topical application (see abstract, in particular).  The formulations comprise at least one oil which may be selected from those including liquid paraffins (see [0024]).  Nishio teaches the oil equivalent component may be present in an amount preferably from 30 to 80% (See [0029]).  Further, the formulations comprise antimicrobial agents including those selected from a group including benzalkonium chloride (see [0039]) in an amount more preferably from 0.001 to 0.05 wt% (see [0039]), a range overlapping with the instantly claimed range of 0.1 ppm to 40% by weight as in instant claim 18 (limitation of claims 16-18).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was claimed to include a benzalkonium chloride quaternary ammonium type compound as specified by Nishio in an amount taught by Nishio in the formulation of the issued claims, with a reasonable expectation of success.  One would have been motivated to do so since Nishio specifies benefits of such an antimicrobial agent for its function in skin protecting compositions which further may comprise hydrocarbon oils and/or isoparaffin liquid components as taught by Nishio (see Nishio [0031] for instance).


Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10588834 (see Patent Application No. 15/759,655) in view of Gonzales (US2013/003996A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a hydrocarbon oil in an amount and having the structural, functional,and/or origin as recited in the instant claims.  Please see also the definitions in the specification as filed for the issued claims such as at pages 6, 11, and 12 regarding the biomaterial source of the hydrocarbon oil as well as its purity and/or characteristics or isoparaffin content.
The difference is that the instant claims further include a quaternary ammonium type or isothiazolinone type compound in the composition.  Gonzales cures this deficiency.  Gonzales teaches topically applicable personal care compositions in a dermatologically acceptable carrier wherein the compositions may comprise an active agent selected from those including anti-wrinkle actives and retinoids, and similar (see [0009]).  Paraffinic hydrocarbons are named among the oil components which may be included (i.e., as a carrier)(see Gonzales claims 6 and 7 in particular).  Gonzales names methylchloroisothiazolinone among preservative functional agents which may be included for instance in an amount of 0.1% by weight of the total formulation (see [0261]-[0262]), and Gonzales further demonstrates in an efficacy test examples which specifically include the thiazolinone component (see [0292] for instance)(limitations of claims 21 and 23).
It would have been prima facie obvious to one of ordinary skill in the art to utilize methylchloroisothiazolinone or a thiazolinone component of Gonzales in addition to the components of the issued claims, with a reasonable expectation of success.  One would have been motivated to do so to provide preservative efficacy as exemplified and disclosed with specificity in Gonzales.  One reasonably would have expected success in doing so on account of reduced undesired microbial efficacy such as in a lotion or emulsion product based on Gonzales’ teaching of this component as a known preservative in the art as well as Gonzales’ demonstration of its usefulness in examples.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617